Title: From John Adams to Benjamin Russell, 10 May 1819
From: Adams, John
To: Russell, Benjamin



Benjamin Russell Esqr
Quincy May 10th 1819

I have very particular reasons for requesting of you a favor— it is that you would inform me—where I can find a Copy of three little Essays printed in your Centinal and written by my Son John Quincy Adams—in the years 1791 1792 93—under what Signature I am not able to recollect—but reccommending to the Government of the United States a System of Neutrality—these little Essays—if I do not missremember—were put together and printed in a little pamphlet—I hope You will take no offence at this little request—from your friend and humble / Servant
John Adams